Case 20-13438-SMG Doc1 Filed 03/13/20 Page1of7

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA, FORT LAUDERDALE DIVISION

 

 

Case number (it known) Chapter you are filing under: \
0 Chapter 7
O Chapter 11
O Chapter 12
B chapter 13 C1 Cheek if this is an

amended filing

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 02/20

 

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors, For example, if a form asks, “Do you own a car,” the answer would
be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2to distinguish between
them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 7 in all of the
forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.

EEE 'centity Yourseif

See | 2 About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name

Write. the name that is on Grisell

your gavernment-issued First name First name
picture identification (for
example, your driver's

license or passport). Middle name Middie name

 

 

 

Bring your picture
identification to your meeting
with the trustee.

Hernandez
Last name and Suffix (Sr., Jr., tl, 1) Last name and Suffix (Sr., Jir., li, iI)

 

2. All other names you have
used in the last 8 years

Include your married or
maiden names

 

3. Only the last 4 digits of ,
your Social Security
number or federal OO-xxX-6881

Individual Taxpayer
Identification number
(ITIN)

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Debtor 1

4. Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years -

Include trade names and
doing business as names

Hernandez, Grisell

C1 | have not used any business name or EINs.

DBA Bullseye Coating and Blasting Corp.
FDBA Unique Professional Inc.
Business name(s)

XX-XXXXXXX
XX-XXXXXXX

 

EIN

 

About Debtor 2 (Spouse Only ina Joint sase):

Case 20-13438-SMG Doc1 Filed 03/13/20 Page 2 of 7

Case number (it known)

5

- DI nave not used any business name or EINs.

Business name(s)

 

EIN

 

5. Where you live

2646 Sherman St
Hollywood, FL 33020-1949
Number, Street, City, State & ZIP Code

Broward
County

If your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

If Debtor 2 lives at a different address:

 

Number, Street, City, State & ZIP Code

 

County

lf Debtor 2's mailing address is different from yours, fill it in
here, Note that the court will send any notices to this mailing

. address.

 

Number, P.O. Box, Street, City, State & ZIP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

Check one:

MoO ver the last 180 days before filing this petition, |

have lived in this district longer than in any other
district.

0 _s| have another reason.
Explain, (See 28 U.S.C. § 1408.)

: _ = Check one

[1 Over the last 180 days before filing this petition, | have
lived in this district longer than in any other district.

O sthave another reason.
Explain. (See 28 U.S.C. § 1408.)

 

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
‘Case 20-13438-SMG Doc1 Filed 03/13/20 Page 3 of 7 a oe . : 7

.

Debtor! Hernandez, Grisell ¢ Case number fitinownj, "|. -

Toa ey

ee = the Gourt About Your Bankruptcy Case Se

 

 

7. Thechapter ofthe. | Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for.Indi/iduals Filag’for Bankruptcy (Form
Bankruptcy Gode you are = 2070)). Also, go to the top of page 1 and check the appropriate box. te i clo. n. .

choosing to file under OJ Chapter7 , é leone
O chapter 11 So .
(] Chapter 12 : Te
S

. Tl chapter 13

-.

 

8. How you will pay the fee gg | will pay the entire fee when | file my petition. Please check with the clerk's office in your local-court for more details. -:

about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money order,
If your attorney is submitting your payment on your behaif, your attomey may pay with a credit card or check with a
pre-printed address. :

[J 1 need to pay the fee in installments. If you choose this option, sign and attach the Application for individuals to Pay The
Fiing Fee in instelinents (Official Form 103A). 2 OR

(1 = request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, 4 judge may, but is
not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
your family size and you are unable to pay the fee in installments). If you choose this option, you: must fill out the Application
to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for Gd No.
bankruptcy within the last
8 years? MR yes.
US BKPT CT FL :
Distict MIAMI When 5/26/16 Case number 1617566LMi
District When Case number
District When Case number -
10. Are any bankruptcy cases [] No
pending or being filed by
@ spouse who is not filing Ml Yes.
this case with you, or by
4 business partner, or by
an affillate? — .
; debtor owns
Debtor Bullseye Coating and Blasting Corp. Relationship to you 100% of stock
Southern Distirct of
District Florida When 3/12/20 Case number, ifknown 20-13363-PGH
Debtor Relationship to you
District When Case number, ifknown
11. Do you rent your Mino Go to fine 12.
residence? .

Gh Yes. Has your landlord obtained an eviction judgment against you?
o No. Go to line 12.

0 Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of this
bankruptcy petition. :

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 3
Case 20-13438-SMG Doc1 Filed 03/13/20 Page4of7

Debtor 1 Hernandez, Grisell Case number (it known)

 

EERE Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
of any full or part-time i No. Go to Part 4,
business?

 

CI Yes. Name and location of business

A sole proprietorship is a

business you operate as an Name of business, if any
individual, and is not a
separate legal entity such as
4 corporation, partnership,
or LLC.

if you have more than one
sole proprietorship, use a-

 

 

Number, Street, City, State & ZIP Code

 

separate sheet and attach it
to this petition. Check fhe appropriate box to describe your business:
Oo Health Care Business (as defined in 11 U.S.C. § 101(27A))
oO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B)}
’ ‘oo Stockbroker (as defined in 11 U.S.C. § 101(53A)})
oO Commodity Broker (as defined in 11 U.S.C. § 191(6))
oO None of the above
13. Are you filing under ff you are fing under Chapter 11, the court must know whether you are a smal business debtor so that X can set appropriate
Chapter 11 of the deadiines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 14
you a small business U.S.C. 1116(1)(B). .
debtor?
HI No | am not filing under Chapter 11.
For a definition of smai .
puewmess aabtor 88°11 Cio. _ am filing under Chapter 11, but | am NOT a small business debtor according to the definition in the Bankruptcy
U.S.C. § 101(51D). Code
OD Yes. 1am filing under Chapter 11, | am a small business debtor according to the definition in the Bankruptcy Code, and | do

not choose to proceed under Subchapter V of Chapter 11.

C1 Yes. | am filing under Chapter 11, | am a small business debtor according to the definition in the Bankruptcy Code, and |
choose to proceed under Subchapter V of Chapter 11.

lees Report if You Own or Have Any Hazardous Property or Any Property That Needs Immodiate Attention

 

14. Do you ownorhave any [i yo.
property that poses or is
alleged to pose a threat of 1 Yes.
imminent and identifiable What is the hazard?
hazard to public heaith or
safety? Or do you own | ,
any property that needs ‘ {f immediate attention is
immediate attention? needed, why is it needed?

 

 

For example, do you own

perishable goods, or

livestock that must be fed, Where is the property?
or a building that needs

urgent repairs?

 

Number, Street, City, State & Zip Code

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptey page 4
Case 20-13438-SMG Doc1 Filed 03/13/20 Page5of7

Debtor1 Hernandez, Grisell

tan

    

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before you
file for bankruptcy. You
must truthfully check one of
the following choices. If you
cannot do so, you are nat
eligible to file.

If you file anyway, the court
can dismiss your Case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection
activities again.

Official Form 101

  

0

Explain Your Efforts to Receive a Briefing About Credit Counseling

eo:
| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment plan,
if any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 130 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary walver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining what
efforts you made to obtain the briefing, why you were
unable to obtain it before you filed for bankruptcy, and
what edgent circumstances required you to file this
case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved agency,
along with a copy of the payment plan you developed,
if any. If you do not do so, your case may be
dismissed.

Any extension of the 30-day deadiine is granted only
for cause and is limited to a maximum of 15 days.
| am not required to receive a briefing about
credit counseling because of:

O_siIncapacity.
| have a menial illness or a mental deficiency
that makes me incapable of realizing or maki
rational decisions about finances.

0 _sODisability.
My physical disability causes me to be unable
to participate in a briefing in person, by phone,
or through the internet, even after | reasonably
tried to do so.

O_~séActive duty.
lam currently on active military duty in a
military combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for
waiver credit counseling with the court.

Voluntary Petition for individuals Filing for Bankruptcy

Case number (if mown)

  

 

   

ud one:

| received a briefing from an approved credit
counseling agency within the 180 days before i filed
this bankruptcy petition, and ! received a certificate of
completion.

pitach a copy of the certificate and the payment plan, if any,
that you developed with the agency.

i received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if any.

| certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made to
obtain the briefing, why you were unable to obtain it before
you filed for bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is dissatisfied with
your reasons for not receiving a briefing before you filed for
bankruptcy.

if the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must file
a certificate from the approved agency, along with a copy of
the payment plan you developed, if any. If you do not do so,
your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

| am not required to receive a briefing about credit
counseling because of:

0 stncapacity.
| have a mental iliness or 2 mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

O Disability.
My physical disability causes me to be unable to
Participate in a briefing in person, by phone, or through
the internet, even after | reasonably tried to do so.

Active duty.
Tam currently on active military duty in a military
combat Zone.

if you believe you are not required to receive a briefing about
credit counseling, you must file a motion for waiver of credit
counseling with the court.

page 5
Debtor 1

Answer These Questions for Reporting Purposes

Hernandez, Grisell

Case 20-13438-SMG Doc1 Filed 03/13/20 Page 6éof7°.

Case number (if known)

 

4

 

 

 

 

 

16. What kind of debts do 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8) as “incurred by an
you have? individual primarily for a personal, family, or household purpose.”
C1 No. Go to line 16b.
@ Yes. Go to line 17.
16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
for a business or investment or through the operation of the business or investment.
CI No. Go to line 166.
D Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts
17. Are you filing under BNo ! am not filing under Chapter 7. Go to line 18.
Chapter 7? ,
Do you estimate that after [] yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
any exempt property is paid that funds will be available to distribute to unsecured creditors?
excluded and
administrative expenses ONo
are paid that funds will be
available for distribution 0 Yes
to unsecured creditors?
18. How many Creditorsdo = y_49 2) 1,000-5,000 C 25,001-50,000
you Stina Matyou =F 50.90 CD 5001-10,000 C1 50,001-100,000
0 100-199 DZ 10,001-25.000 0 More than100,000
D 200-999
19. How much do you 0 $0 - $50,000 D $1,000,001 - $10 million CZ $500,000,001 - $1 billion
edgar ourassetsto = [7 $50,001 - $100,000 F $10,000,001 - $50 million CO $1,000,000,001 - $10 billion
[4 $100,001 - $500,000 OC $50,000,004 - $100 million CZ $10,000,000,001 - $50 billion
Wi $500,001 - $1 million CO $100,000,001 - $500 million CF More than $50 billion
20, How much do you 0 $0 - $50,000 CZ $1,000,001 - $10 million 1 $500,000,001 - $1 billion

estimate your liabilities to

be?

O $50,001 - $100,000
DO $100,001 - $500,000

$500,001 - $1 million

0) $10,000,001 - $50 million
CO $50,000,001 - $100 million
1 $100,000,001 - $500 million

0 $1,000,000,001 - $10 billion
O $10,000,000,001 - $50 billion
O More than $50 billion

 

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United
States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this document, |
have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

   
  

| understand making a

statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
case Can resu! 25006

up to $250. or impreorenont for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

J

 

 

 
 

rnandez
Signature of Debtor 1

Signature of Debtor 2

female on March 12, 2020 Executed on

MM/DD/YYYY

 

MM/DDIYYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 20-13438-SMG Doc1 Filed 03/13/20 Page /7 of 7

’

 

 

Debtor 1 Hernandez, Grisell Case number (if known)
For your attorney, if you are |, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed under
represented by one Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for which the

person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in
If you are not represented by — which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information in the schedules filed with the
an attorney, youdonotneed _ petition is jftorrect.
to file this page.

Z Date March 12, 2020
Signature of Attorney for Debtor MM/DD/YYYY

 

Alberto M. Cardet

Printed name

Alberto M. Cardet, P.A.

Firm name

1330 Coral Way # 301

Miami, FL 33145-2945
Number, Street, City, State & ZIP Code

Contact phone (305) 403-7783 Email address alcardet@gmail.com

 

467900

Bar number & State
6

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
